    Case: 1:17-cv-00820-DRC Doc #: 123 Filed: 08/17/21 Page: 1 of 15 PAGEID #: 8911




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

    ALAMO GROUP, INC.,

                Plaintiff,
                                               Case No. 1:17-cv-820
         v.                                    JUDGE DOUGLAS R. COLE

    FECON, INC.,

                Defendant.
                                OPINION AND ORDER

         Fecon, Inc., the defendant in this patent infringement action, prevailed at

summary judgment on its noninfringement theory. Having succeeded on defense,

Fecon now seeks to seize the offensive. It moves this Court for an Order determining

that this is an “exceptional case” under 35 U.S.C. § 285, and requests that the Court

award Fecon the roughly $1.5 million in attorneys’ fees that it claims it expended in

defending itself. (Doc. 116). For the reasons discussed more fully below, the Court

DENIES Fecon’s motion.

                                    BACKGROUND

         The Court’s recent decision awarding Fecon summary judgment outlines the

underlying facts in this matter in detail. (See Op. & Order, Doc. 111). The Court

declines to repeat that account here. For present purposes, it suffices to say that the

plaintiff, now Alamo Group Inc.,1 holds the rights to U.S. Pat. No. 6,764,035 (the “’035




1A different company, Denis Cimaf, Inc., was the original named plaintiff in this matter. On
January 28, 2021, though, Cimaf filed an unopposed Motion to Substitute Plaintiff (Doc. 105),
in which Cimaf informed the Court that Cimaf had assigned its interest in the patent-in-suit
 Case: 1:17-cv-00820-DRC Doc #: 123 Filed: 08/17/21 Page: 2 of 15 PAGEID #: 8912




Patent”), which is directed at an invention relating to an industrial brush cutter that

has protective rings that guard the mounting blocks on which the cutting teeth are

mounted. Fecon makes brush cutters with protective rings in front of the mounting

blocks. Alamo claimed that Fecon’s brush cutters infringe the ’035 Patent, and in

particular, independent claim 20 of that patent (along with two dependent claims).

      Although Alamo had some early success in the litigation, particularly at the

claim construction phase, the Court ultimately concluded that the undisputed facts

showed that Fecon’s accused infringing devices did not meet two limitations set forth

in claim 20. Specifically, the Court found that Alamo failed to present any evidence

showing either (1) that the accused infringing devices have a guard that is “at least

equal to the height of the block,” or (2) that those devices include a protective guard

“preventing the block from being struck,” each of which claim 20 requires. (Id. at

#8528).   Accordingly,    the    Court    granted    Fecon    summary      judgment     on

noninfringement grounds. Alamo elected not to appeal that determination.

      Apparently buoyed by its success on summary judgment, Fecon now moves for

a declaration that this is an “exceptional case” under 35 U.S.C. § 285. That statute

provides, in its entirety, that: “[t]he court in exceptional cases may award reasonable

attorney fees to the prevailing party.” Fecon contends that this action is exceptional

due to: (1) the lack of pre-suit investigation; (2) the continued pursuit of claims clearly

known to be meritless; (3) the constantly changing, “shifting sands,” infringement




to Alamo Group, Inc. The Court granted that motion on February 1, 2021. Since that time,
Alamo has been the plaintiff in this action.
                                            2
 Case: 1:17-cv-00820-DRC Doc #: 123 Filed: 08/17/21 Page: 3 of 15 PAGEID #: 8913




theories; (4) litigation misconduct; and (5) the Plaintiff’s allegedly improper motive

in pursuing the suit. (See Fecon Mot. for Attorneys’ Fees, Doc. 116, #8679–95).

      Alamo, not surprisingly, urges the Court to deny Fecon’s motion. According to

Alamo, this was a run-of-the-mill patent matter. Alamo acknowledges that it lost, but

claims that it pursued a reasonable case, and did so in a reasonable manner, based

on a reasonable motive. Separately, Alamo asserts that, even if the Court were

inclined to declare the case exceptional, the attorneys’ fees that Fecon seeks are not

reasonable.

      The matter is now fully briefed and before the Court.

                               LAW AND ANALYSIS

      All parties agree on the starting point. Under the so-called “American rule,”

each party typically bears its own attorneys’ fees. But both parties also acknowledge

that there are exceptions to that rule, including the statute at issue here, 35 U.S.C.

§ 285. They likewise agree that this statute allows fee shifting if the Court determines

that a given patent infringement case is “exceptional,” in which case the Court can

award “reasonable attorney fees.” Id. But the parties part company in their respective

assessments as to (1) whether the case is exceptional, and (2) whether the requested

fees are reasonable. The Court’s determination on the first issue, however, obviates

any need to address the second.

      To use the Supreme Court’s formulation, an exceptional case is “one that

stands out from others with respect to the substantive strength of a party’s litigation

position (considering both the governing law and the facts of the case) or the


                                           3
 Case: 1:17-cv-00820-DRC Doc #: 123 Filed: 08/17/21 Page: 4 of 15 PAGEID #: 8914




unreasonable manner in which the case is litigated.” Octane Fitness, LLC v. ICON

Health & Fitness, Inc., 572 U.S. 545, 554 (2014). The designation is not intended to

punish a party for losing, but rather only to prevent the prevailing party from

“suffering a gross injustice.” Munchkin, Inc. v. Luv n’ Care, Ltd., 960 F.3d 1373, 1378

(Fed. Cir. 2020). In sum, a court should not approach the exceptional case designation

under § 285 lightly, lest this exception to the American Rule swallow the rule itself.

      “There is no precise rule or formula” for identifying an exceptional case. Octane

Fitness, 572 U.S. at 554. Rather courts are directed to make that determination “in

the case-by-case exercise of their discretion, considering the totality of the

circumstances.” Id. Both parties agree that the factors relevant to this inquiry include

“frivolousness, motivation, objective unreasonableness (both in the factual and legal

components of the case) and the need in particular circumstances to advance

considerations of compensation and deterrence.” (Fecon Mot. for Attorneys’ Fees, Doc.

116, #8679 (quoting Octane Fitness, 572 U.S. at 554 n.6); Alamo Opp’n., Doc. 119,

#8841 (same)). And the parties also agree that “[i]t is the substantive strength of a

party’s litigating position that is relevant to the exceptional case determination, not

the correctness or eventual success of that position” that matters for exceptional-case

purposes. (Fecon Mot. for Attorneys’ Fees, Doc. 116, #8679 (quoting SFA Sys., LLC v.

Newegg, Inc., 793 F.3d 1344, 1348 (Fed. Cir. 2015), in turn quoting Octane Fitness,

572 U.S. at 554); Alamo Opp’n., Doc. 119, #8841 (same)).

      While the parties agree on the factors that guide the analysis, they disagree on

their application here. For its part, Fecon identifies the five issues noted above that



                                           4
 Case: 1:17-cv-00820-DRC Doc #: 123 Filed: 08/17/21 Page: 5 of 15 PAGEID #: 8915




it believes support an exceptional case finding: (1) the lack of pre-suit investigation;

(2) the continued pursuit of claims clearly known to be meritless; (3) the constantly

changing, “shifting sands,” infringement theories; (4) litigation misconduct; and

(5) improper motive. Alamo helpfully organizes its response according to those same

five topics. Thus, the Court will follow suit and discuss each of them in turn.

A.    Pre-Suit Investigation.

      Fecon correctly notes that case law suggests that a “patent holder, if

challenged, must be prepared to demonstrate both to the court and the alleged

infringer exactly why it believed before filing the claim that it had a reasonable

chance of proving infringement.” Icon Health & Fitness, Inc. v. Octane Fitness, LLC,

112 F. Supp. 3d 888, 896–97 (D. Minn. 2015). But, as Alamo observes, a reasonable

pre-filing inquiry “can simply consist of a good faith, informed comparison of the

claims of a patent against the accused subject matter.” QPharma, Inc. v. Andrew

Jergens Co., 360 F.3d 1295, 1302 (Fed. Cir. 2004).

      Here, the record shows that one of the two named inventors on the ’035 Patent,

Mr. Denis of Denis Cimaf, Inc. (the original plaintiff in this matter), physically

inspected one of the accused infringing devices (the only one then available) at a trade

show long before initiating suit. Not only that, but he also had follow-up

communications with Fecon, in which he sought additional information about the

products. Cimaf personnel also inspected Fecon’s growing product lines at subsequent

trade shows.




                                           5
 Case: 1:17-cv-00820-DRC Doc #: 123 Filed: 08/17/21 Page: 6 of 15 PAGEID #: 8916




       In fairness to Alamo, the Fecon products did include many aspects of the

patented invention, including an element that corresponded to a key aspect of the

claimed invention. According to the description of the prior art in the ’035 Patent,

before the invention claimed in the patent, most brush-cutting devices had

unprotected cutting teeth mounted on the cylindrical body of the cutting device. Those

teeth and the blocks on which they were mounted, being unprotected, were subject to

large forces if the rapidly rotating cylinder hit a hard, non-cuttable material, such as

a large rock. The innovation set forth in the patent, then, was to provide a “protective

means” in front of the teeth to prevent the mounting blocks (on which the teeth were

mounted) from experiencing that impact force. (’035 Patent, Doc. 1-1, #11). The patent

explains that this protective means “preferably comprise rings encircling the

cylindrical support base, a ring aligned with each block and of a height at least equal

to the height of the block but lower than the height of the cutting section of the tooth

on the block.” (Id.).

       Here, no one disputes that Mr. Denis’ investigation would have revealed that

the Fecon products had guards in the form of rings encircling the cylindrical brush

cutter body, with one such ring aligned with each mounting block. Thus, the dispute

between the parties here largely came down to (1) the height issue, i.e., whether the

protective means were “of a height at least equal to the height of the block but less

than the height of the cutting edge from the surface,” (id. at #15), and (2) whether the

protective rings “prevented” the mounting blocks from being struck, (id.).




                                           6
 Case: 1:17-cv-00820-DRC Doc #: 123 Filed: 08/17/21 Page: 7 of 15 PAGEID #: 8917




      The parties have since spilled considerable ink on how these respective heights

should be measured and what “preventing” means (topics to which the Court returns

below). But the Court cannot say that it was objectively unreasonable for Cimaf (now

Alamo) to have concluded, based on its pre-suit inspection, that it would be able to

show that the Fecon products were employing the claimed invention. If brush cutters

typically did not offer protection for mounting blocks, at least not in the form of rings

around the cylinder in front of the blocks, then Fecon’s brush cutters were certainly

at least in the realm of the claimed invention, even if they did not practice one or two

of the specific claim elements. Indeed, if the protective rings were an innovation not

included in other products, then Cimaf (the then-plaintiff) may well have concluded

that even if it could not show literal infringement, it would still be able to establish

infringement under the doctrine of equivalents. Accordingly, the Court does not agree

with Fecon that the nature of the pre-suit investigation favors a finding of an

exceptional case here.

B.   Alamo’s Continued Pursuit Of Its Claims Through Summary Judgment.

      On a related note, Fecon next contends that, not only did Alamo fail to

sufficiently investigate, but that Alamo also failed to stop litigating once it was clear

that its infringement claims were doomed. (See Fecon Mot. for Attorneys’ Fees, Doc.

116, #8681–84). Once again, the Court does not agree.

      As noted above, at the end of the day, this case largely came down to whether

Alamo could establish that the height of the protective means was at least equal to

the height of the mounting block, but less than the height of the cutting tooth.


                                           7
    Case: 1:17-cv-00820-DRC Doc #: 123 Filed: 08/17/21 Page: 8 of 15 PAGEID #: 8918




Moreover, there was little dispute here that the cutting tooth extended beyond the

height of the protective ring (as otherwise no, or very little, cutting would occur).

Thus, the whole case really came down to how to measure the “height of the block”

and the “height” of the protective means (here, the rings).2

         Answering the height question was not a straightforward inquiry. Both

mounting blocks and protective rings can, and here did, have non-uniform shapes.

Accordingly, the heights of those elements could (and did here) vary, depending on

where they were measured. Throughout the suit, then, much turned on exactly where

on the mounting blocks, and where on the protective rings, the measurements would

occur.

         The parties of course had differing views on that issue. And it is hard to say

that Alamo’s view on that subject was objectively unreasonable, or at least so

unreasonable as to render this case “exceptional.” Indeed, Alamo largely won the

claim construction battle regarding where the measurement should occur.

         The problem for Alamo, as the Court noted in its opinion on summary

judgment, was that even in adopting Alamo’s view on where the measurement should

occur, the claim construction led to some additional ambiguity in terms of exactly how

to perform the measurement. Once again, Alamo had one view on that matter; Fecon

had another. At summary judgment, the Court agreed with Fecon, but that is not to

say that Alamo was objectively unreasonable in pursuing its argument on the “how”


2 As noted above, the “preventing” limitation was also somewhat at issue, but that was tied
in many ways to the height issue, as devices that met the height restrictions (depending on
how those restrictions were understood) likewise would have also met the preventing
limitation.
                                            8
 Case: 1:17-cv-00820-DRC Doc #: 123 Filed: 08/17/21 Page: 9 of 15 PAGEID #: 8919




issue. Stated alternatively, given the ambiguity remaining after the Claim

Construction Order on that topic, the argument that Alamo pursued seems a

reasonable interpretation of that Order. To be sure, the Court had problems with

Alamo’s interpretation, as Alamo’s method of measurement did not align with the

patent’s underlying purpose. Using Alamo’s method, mounting blocks could meet the

height limitation even if portions of the blocks extended far above the protective rings,

which seemed inconsistent with the claimed benefit of the patent—protecting the

mounting blocks from excessive forces. But while not a convincing interpretation,

given the ambiguity in the Claim Construction Order, it was not a frivolous

argument, either.

       Separately, to the extent that the Court noted in its summary judgment

opinion that the Claim Construction Order was perhaps mistaken in how it construed

the height element, that does not support a finding of an exceptional case. A party

can hardly be faulted for relying on the Court’s claim construction, even if the Court

itself later revisits that issue.

       Nor is Fecon correct to suggest that Alamo lacked any theory of infringement.

To be sure, as noted, Alamo could succeed only if the Court accepted Alamo’s view

that the “height of the block” actually referred to the “height of the mounting bolt”

(each block has a bolt for mounting the tooth on the block). But, while the Court did

not find that interpretation convincing, nothing about Alamo’s argument struck the

Court as objectively unreasonable or offered in bad faith. True, granting summary

judgment necessarily means that the Court found the facts unequivocally favored one



                                           9
Case: 1:17-cv-00820-DRC Doc #: 123 Filed: 08/17/21 Page: 10 of 15 PAGEID #: 8920




side. But it is important not to conflate the summary judgment standard with the

standard for an “exceptional case”—otherwise every case in which a court grants

summary judgment would also entail fee shifting. There is no suggestion, either in

statutory language, or case law, that this would be an appropriate result.

      In sum, while the Court rejected Alamo’s argument about the height

limitation, the Court declines to find that Alamo’s position was “so devoid of

substance that it renders this case extraordinary for purposes of assigning attorney

fees.” Hytera Commc’ns Corp., Ltd. v. Motorola Sols., Inc., No. 1:17-cv-1794, 2021 WL

1698693, at *2 (N.D. Ohio Apr. 29, 2021); see also Stone Basket Innovations, LLC v.

Cook Med. LLC, 892 F.3d 1175, 1180 (Fed. Cir. 2018) (“A strong or even correct

litigating position is not the standard by which we assess exceptionality.”).

C.    Alamo’s “Changing” Litigation Positions.

      As further evidence that Alamo allegedly pursued meritless claims, Fecon

asserts that Alamo constantly changed its infringement positions throughout the

course of the litigation. (See Fecon Mot. for Attorneys’ Fees, Doc. 116, #8684–86).

Fecon argues that this constituted litigation misconduct because these “shifting

sands” both extended the litigation beyond the point when it should have ended, and

also forced Fecon to expend fees rebutting these new arguments. (Id.). This

combination, Fecon says, renders the case exceptional.

      Again, this argument principally centers on the parties’ disagreement

regarding how the heights specified in the claim should be measured. And, to be fair,

Alamo did perhaps maneuver a bit on this topic along the way. As Fecon changed the


                                          10
Case: 1:17-cv-00820-DRC Doc #: 123 Filed: 08/17/21 Page: 11 of 15 PAGEID #: 8921




mounting block design in later iterations of its products (perhaps in response to the

concerns this litigation raised), Alamo adopted increasingly strained interpretations

of how to measure the requisite heights, so that Alamo could continue to accuse these

new products of infringing.

       But, again, while the Claim Construction Order was generally clear on where

the height of the mounting block should be measured, it left room regarding how that

height should be measured (i.e., radially outward to the top of the block behind the

mounting bolt, or rotationally backward from the mounting bolt to the rear of the

block). And that ambiguity left room for legitimate debate.

      As for the amendments to the infringement contentions, the other topic that

Fecon raises, the Court agrees with Alamo that these were largely the result of Fecon

introducing new products, or Alamo learning new details about how the existing

products worked. Accordingly, the Court does not find that the amendments reflect

litigation misconduct. Thus, this factor does not weigh in favor of labeling this case

exceptional.

D.    Alleged Litigation Misconduct.

      In addition to its complaints regarding Alamo’s shifting infringement

contentions, Fecon also accuses Alamo of other litigation misconduct. This takes the

form of (1) alleged misrepresentations of the record; (2) filings Alamo knew it could

not win or that served no purpose; (3) Alamo’s pursuit of “unnecessary discovery”;

and (4) Alamo’s violation of its NDA with Fecon. (See Fecon Mot. for Attorneys’ Fees,

Doc. 116, #8686–91).


                                         11
Case: 1:17-cv-00820-DRC Doc #: 123 Filed: 08/17/21 Page: 12 of 15 PAGEID #: 8922




      As to the first of those, Fecon basically asserts that Alamo misrepresented the

record at the argument on summary judgment. (See id. at #8687–88). On that front,

while the Court disagreed with some of Alamo’s characterizations of the record

evidence, the Court stops short of finding that Alamo made “misrepresentations.” To

be sure, Alamo vigorously argued on its client’s behalf, including in how it

characterized some aspects of the record evidence. And, as Fecon noted, the Court

found that some of those arguments (and characterizations) missed the mark. But

Alamo pressed its arguments in a coherent and understandable fashion, and it

pointed the Court to the parts of the record that it claimed supported its position. The

Court ultimately disagreed, of course, but that matters little in terms of finding the

case exceptional. The nature of litigation generally—at least litigation that carries

through to final judgment—is that there typically will be a winning party and a losing

party. Here, Alamo lost, but the point of an exceptional case finding is not to punish

a party for advancing a position that ultimately loses.

      As for filings that “served no purpose,” Fecon principally points to Alamo’s

summary judgment motion. (Id. at #8688). But that filing—a cross-motion for

summary judgment—did not meaningfully change the work required, either by Fecon

or by the Court. That is because that filing largely put at issue the very topics that

Fecon raised in its own motion. That does not strike the Court as support for finding

that this case was “exceptional.”

      The pursuit of “unnecessary discovery” appears to relate to one deposition that

Fecon contends Alamo should not have taken. (See id.). One and a half million dollars



                                          12
Case: 1:17-cv-00820-DRC Doc #: 123 Filed: 08/17/21 Page: 13 of 15 PAGEID #: 8923




in attorneys’ fees seems like a pretty steep price for one deposition. And it is not

entirely clear from Fecon’s description that the deposition was inappropriate. Fecon

says that the deposition led only to one footnote in a motion. (Id.). But some

depositions do not even get that much airtime in a case, and the Court hesitates to

adopt a rule of “you must cite every deposition at least once to avoid an exceptional

case determination,” as such a rule would likely lead to parties larding their filings

with unnecessary deposition citations, just to prove that they “used” each deposition.

Thus, without a greater showing as to that deposition’s impropriety, the Court

declines to rely on it as a basis for finding this to be an exceptional case.

      The NDA issue likewise falls short. It appears, based on Fecon’s telling, that

Alamo could have been more careful with some of the material that the parties

exchanged in this case. (Id. at #8688–89). And, if Fecon suffered harm as a result of

any wrongful disclosures, it could perhaps file a breach of contract claim. But again,

shifting fees in this action based on alleged sporadic violations of the NDA, with no

proof offered that Fecon suffered any damages as a result, strikes the Court as a

“punishment” that would not fit the alleged “crime.”

E.    The Alleged Improper Motive.

      Finally, Fecon claims that Alamo had an improper motive in filing this action.

(Id. at #8691). Its proof? Fecon argues that the potential damages at issue here did

not warrant the expenditure of attorneys’ fees that litigating the case would require.

Thus, Fecon says, the actual motive must have been a wrongful attempt to impede

Fecon from competing in the market. (Id.). As further proof of this argument, Fecon


                                           13
Case: 1:17-cv-00820-DRC Doc #: 123 Filed: 08/17/21 Page: 14 of 15 PAGEID #: 8924




offers to make its damages calculations available to the Court on an in camera basis.

(Id. at n.8).

       Comparing estimated damages to attorneys’ fees, without more, strikes the

Court as a tenuous basis for making an exceptional case finding. Parties pursue (or

defend) patent litigation for a variety of reasons. For example, perhaps a patentee

wants to make “as example” of one infringer, in an effort to get others to fall in line.

Or perhaps a patentee believes that an accused infringer will settle early when the

infringer sees how strong the case is, and then is “trapped” into pursuing the matter,

once started, to judgment. Or perhaps the patentee believes it will be able to show

willful infringement, and thus collect enhanced damages or attorneys’ fees itself. Or

perhaps the value of the patentee’s company is strongly tied to the validity of one or

more patents, such that defending that validity is a bet-the-company proposition.

       The Court is not saying that any of these possible motives reflect the situation

here. The Court does not know. Rather, the point is merely that a mechanical

comparison of estimated damages to attorneys’ fees, without more explanation of

context (which is essentially all that Fecon offers here), does little to convince the

Court that a party has a bad motive in instituting suit.

                                   CONCLUSION

       Without doubt, Alamo lost this suit. But the Court is not convinced that Fecon

suffered a “gross injustice” in defending against it. See Munchkin, Inc., 960 F.3d at

1378. Both parties were represented by capable counsel, who vigorously pressed their

respective clients’ interests based on the facts as they evolved. From what the Court


                                          14
Case: 1:17-cv-00820-DRC Doc #: 123 Filed: 08/17/21 Page: 15 of 15 PAGEID #: 8925




can tell, counsel on both sides did so in a reasonable and professional manner. The

Court is not inclined to find that this is an exceptional case.

      For the above reasons, this Court DENIES Fecon’s Motion for Attorneys’ Fees

(Doc. 116).

      SO ORDERED.


August 17, 2021
DATE                                       DOUGLAS R. COLE
                                           UNITED STATES DISTRICT JUDGE




                                           15
